Title: From Thomas Jefferson to George Rogers Clark, 25 December 1780
From: Jefferson, Thomas
To: Clark, George Rogers



Sir
Richmond december 25th. 1780.

A powerful army forming by our enemies in the south renders it necessary for us to reserve as much of our militia as possible free to act in that quarter. At the same time we have reason to believe that a very extensive combination of British and Indian savages is preparing to invest our western frontier. To prevent the cruel  murders and devastations which attend the latter species of war and at the same time to prevent it’s producing a powerful diversion of our force from the southern quarter in which they mean to make their principal effort and where alone success can be decisive of their ultimate object, it becomes necessary that we aim the first stroke in the western country and throw the enemy under the embarrassments of a defensive war rather than labour under them ourselves. We have therefore determined that an expedition shall be undertaken under your command in a very early season of the approaching year into the hostile country beyond the Ohio, the principal object of which is to be the reduction of the British post at Detroit, and incidental to it the acquiring possession of Lake Erie. The force destined for this enterprize is the Ilinois battalion, Colo. Crockets battalion, Major Slaughters corps, with detachments of militia from the counties of Fayette, Lincoln, Jefferson, Ohio, Monongalia, Hampshire, Berkeley, Frederic and Greenbrier making in the whole 2000 men, necessary garrisons only to be deducted. Our desire is that the execution of this may be so timed as that you may have the advantage of that interval of time, which intervenes between the breaking up of the ice in the wabache, and in the lake so as that you may avail yourself of the navigation of the former the moment it is open for the transportation of your Men and baggage and still find the latter blocked up and the Vessels of the Enemy therein of course liable to be destroyed. That you may be fully possessed of the means which are to be in your hands for the purposes before mentioned, you are furnished with Copies of the orders given to the Lieutenants, Commissaries and Quarter Masters in the Counties before enumerated; the substance of them is as follows—Mr. Rowland Madison is employed to carry 1000℔. of Rifle powder from New-London and 1500℔. of lead from the lead mines to Montgomery Court house, to purchase 300 pack horses with pack saddles, Halters and Bells ready and to lay in subsistence for them and for 137 Militia from Greenbriar County, who, by orders given to the Lieutenant of that County are to rendezvous at Montgomery Court House by the 20th day of February, there to take under their escort the ammunition and packhorses beforementioned and to be with them at the Falls of Ohio by the 15th. day of March. Mr. Madison is furnished with Money to purchase the horses and furniture and to lay in subsistence and forage from Montgomery Court House to the Falls of Ohio, where his duties cease.
Forty bell tents, 40 common tents, a Chest of Medicine, some  Summer Clothing will be sent from this place; 1000℔. of Rifle powder from Staunton, 400 Camp kettles from Fredericksburg to the County Lieutenant of Frederick who is ordered to send them with 285 of his Militia to Pittsburg at which place they are to be the first day of March.
The County Lieutenants of Berkley and Hampshire are ordered to send the former 275 and the latter 255 of their respective Militias to be at Pittsburg by the first day of March.
Proper instructions are prepared for such persons as each of the County Lieutenants of Frederick Berkley and Hampshire shall appoint to act in the joint offices of Commissary and Quarter Master to Pittsburg where their Offices determine and Money is sent to each for the purpose of subsistence and transportation.
The County Lieutenants of Monongalia and Ohio are ordered to rendezvous one fourth of their Militia at Pittsburg by the first day of March. All these Militia are ordered to go under proper Officers well armed with Arms suitable to western service and to serve during the continuance of the expedition as herein described. Colo. Crocket is ordered to be with his battalion at Pittsburg by the same day, and Money to enable him to proceed is sent to him.
An Agent is sent to Baltimore and Philadelphia to purchase four tons of cannon powder and to send it to Pittsburg by the 1st. day of March.
Application is made to Genl. Washington to lend us of the Continental Stores at Pittsburg, 4 Cannon, six pounders mounted on field Carriages with ball suitable, a mortar with Shells, 2 Howitz, grape shot and other necessary furnitures, 1000 Spades, 200 pick axes, 500 axes, a travelling Forge, Ship Carpenter’s tools and Boats for transportation down the river should we fail in having a sufficient number in readiness and to send us skilful persons to manage the Mortars.
John Francis Moore who was sometime ago sent to purchase in the vicinities of Fort Pitt provisions for the Western Posts, is now ordered to extend his purchases to 200000. rations of Beef and Flour, and to provide 100 light Barges fit for transporting Men and Stores either down or up stream. These to be all in readiness by the 1st. of March. As we are not certain whether he may not be gone down the river, these powers were directed to himself, or in case of his absence to any Agent he should have appointed, and if he appointed none, then to Mr. William Harrison of Monongalia.
At Pittsburg we depend on orders to be given by you for the removal of Men and Stores to the Falls of Ohio by the 15 of March.

The County Lieutenants of Fayette Lincoln and Jefferson are ordered to rendezvous at the falls of Ohio by the 15 March 500 of their Militia to be furnished between those Counties in proportion to their numbers, and to have ready at the same place and by the same day 50 Canoes each: Money is sent to pay for these. In those. Counties you inform us you expect 100000 rations will be provided for you. You will of course order them to the falls of Ohio.
All the preceeding orders (except as to the numbers of Men from each County) are submitted to any alterations you may think necessary, and you are authorized to supply any deficiencies in them. The Staff Officers are submitted absolutely to you, and on removal of any of them by you or their death, resignation or declining to act you are to appoint others. The County Lieutenants are desired to keep up a constant correspondence with you and the Staff Officers to inform you from time to time of their progress and to receive your orders. Thus you will perceive that we expect all to be in readiness at the Falls of Ohio by the 15. of March.
What numbers of Men and whether of Regulars or Militia you shall leave to garrison the Posts at the falls and Mouth of the Ohio, is left to yourself. As the latter however is exposed to attack from an Enemy against whom this expedition will be no diversion of force, and as it is distant from succour, it is recommended to you to leave it surely garrisoned and to take Measures for its being supported from the Spanish side of the Mississippi should it be necessary.
You will then with such part of your force as you shall not leave in garrison proceed down the Ohio and up the Wabache or along such other route as you shall think best against Detroit. By the construction of a fort or forts for retreat at such place or places as you shall think best, and by such other cautions as you find necessary, you will provide for the Ultimate safety of your Men in case of a repulse. Should you succeed in the reduction of fort Detroit, and a hopeful prospect open to you of acquiring possession of Lake Erie, or should such prospect open during the investiture of the fort you are to pursue it. As soon as you shall have accomplished both Objects of the fort and Lake, or shall have accomplished the one and find the other impracticable; or as soon as you shall find that neither is practicable, you are to consider your expedition as ended, and to withdraw your whole force if you attain neither Object, or, if you acquire one or both of them, to retain for a Garrison at Detroit so many of the Illinois and Crockets battalions as you may think necessary and to send the rest back across the Ohio; in the event indeed  of declining to attempt the reduction of Detroit you are at liberty to consider whether some enterprize against the hostile Nations of Indians may not be undertaken with your force, and if you think it can, and that it will be expedient for the public good and eligible on view of all circumstances, you will undertake it and detain your force till you shall have finished it. In every event, the Militia on their return are to be marched back to their Counties under their own Officers and there to be discharged.
Should you succeed in the reduction of the Post, you are to promise protection to the Persons and property of the French and American inhabitants, or of such at least as shall not on tender refuse to take the Oath of fidelity to this Commonwealth. You are to permit them to continue under the laws and form of Government under which they at present live, only substituting the authority of this Commonwealth in all instances in lieu of that of his Britannic Majesty, and exercising yourself under that authority till further order those powers which the British Commandant of the post, or his Principal in Canada hath used regularly to exercise. To the Indian Neighbours you will hold out either fear or friendship as their disposition and your actual situation may render most expedient.
Finally, our distance from the scene of action, the impossibility of foreseeing the many circumstances which may render proper a change of plan or dereliction of object, and above all our full confidence in your bravery, discretion, and abilities induce us to submit the whole of our instructions to your own Judgment, to be altered or abandoned whenever any event shall turn up which may appear to you to render such alteration or abandonment necessary: remembering that we confide to you the persons of our Troops and Citizens which we think it a duty to risque as long as and no longer than the object and prospect of attaining it may seem worthy of risque. If that Post be reduced we shall be quiet in future on our frontiers, and thereby immense Treasures of blood and Money be saved; we shall be at leizure to turn our whole force to the rescue of our eastern Country from subjugation, we shall divert through our own Country a branch of commerce which the European States have thought worthy of the most important struggles and sacrifices, and in the event of peace on terms which have been contemplated by some powers we shall form to the American union a barrier against the dangerous extension of the British Province of Canada and add to the Empire of liberty an extensive and fertile  Country thereby converting dangerous Enemies into valuable friends.

T. J.

